Judgment and orders affirmed, with costs. Memorandum: The verdict is supported by the evidence. The motion for a new trial on the ground of newly-discovered evidence was properly denied. Eliminating from consideration the testimony of the witness whom defendant claims to be able to impeach on a new trial, the evidence would still support the verdict. All concur. (The judgment is for plaintiff in an automobile negligence action. One order denies a motion for a new trial on the minutes, and the other order denies a motion for a new trial on the ground of newly-discovered evidence relative to a criminal record of one of plaintiff’s witnesses.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.